      Case 1:18-cv-01112-GJF-JHR Document 220 Filed 11/13/20 Page 1 of 11




                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW MEXICO

BARLOVENTO, LLC,

         Plaintiff/Counter-Defendant,

v.                                                                              Civ. No. 18-1112 GJF/JHR

AUI, INC.,

         Defendant/Counterclaimant, and

WESTERN SURETY COMPANY,

         Defendant.

                  ORDER ON BARLOVENTO’S MOTION IN LIMINE # 5
               (OBTAINING CONSENT OF A SURETY UNDER FAR 28.106-5)

         THIS MATTER is before the Court on the above-captioned motion in limine [ECF 137]

(“Motion”). The Motion is fully briefed.1 The Court held oral argument on October 1, 2020. See

ECF 205 (transcript or argument) at 105-10. Because the Court concludes that Western Surety

waived its right to receive advance notice of, and provide consent to, even a material change to its

principal’s Subcontract, the Court will GRANT the Motion.

I.   BACKGROUND

         On March 24, 2017, one week after Barlovento hired Defendant AUI, Inc. under a $3.7

million Subcontract to replace a 2,225-foot taxiway at Kirtland Air Force Base, AUI entered into

a “Performance Bond” contract with Western Surety. See ECFs 85 at 3; 85-1; 88-1 at 9. The

parties acknowledge that this Performance Bond “incorporated the Subcontract by reference.”

ECFs 98 at 8, 16; 110 at 2, 10-11; 137 at 10; 209 at 2; see also ECF 85-1 (Performance Bond

making the Subcontract “a part hereof”). The bond’s incorporation of the Subcontract was without


1
  See ECFs 154, 179 (response and reply). The Court also ordered the parties to provide additional briefing related to
this Motion. See ECFs 204 (order), 207 (Barlovento’s brief), 209 (Defendants’ brief).
      Case 1:18-cv-01112-GJF-JHR Document 220 Filed 11/13/20 Page 2 of 11




objection or exception. Its wholesale adoption is crucial, for the Subcontract expressly permits

Barlovento—without discharging Western Surety or incurring any obligation to notify Western

Surety—to change the work that AUI must perform. See Subcontract ¶ 9.2 (providing that

Barlovento may “direct [AUI] by written order and without notice to [Western Surety] to make

changes in the Subcontract Work” and that Barlovento may do so “without invalidating … any

bond given” under the Subcontract), ¶ 11.4.4 (providing that “[n]o … change in the Subcontract

Work … shall release or discharge to any extent whatsoever [Western Surety], nor shall

[Barlovento] have any duty to notify [Western Surety]”); see also Subcontract, articles 1 (“Scope

of Work”), 9 (“Changes”).

        After the construction project began, the Air Force answered Barlovento’s formal “Request

for Information” by stating that “[t]he pavement thickness is changed [from 12] to 16 inches.” See

ECFs 85 at ¶ 3; 98 at ¶ 3; 85-2 at 2. Although the parties dispute whether Barlovento ordered AUI

to do so, it appears that Barlovento at least “sincerely urge[d]” AUI to place test lanes at this new

thickness—even though the contract modification between the Air Force and Barlovento (“Mod

2”) was not formally executed until after AUI was terminated. See ECFs 85 at ¶ 4; 98 at ¶ 4; 85-

3 at 1; 88-1 at ¶ 47; 102 at ¶ 47; 98-3 at 1-2. AUI eventually placed three such test lanes, on

September 19, September 21, and October 13, 2017, respectively, but none of these test lanes met

the required specifications. ECFs 85 at ¶ 7; 98 at ¶ 7; 85-8 at 1; 88-37 at 1; 88-39 at 1.

Consequently, when Barlovento issued its “Letter of Cure” to AUI on October 31, 2017,

Barlovento specifically listed “fail[ing] at three attempts for placing concrete” as one of three

“deficiencies” that could result in AUI’s termination (if the deficiency was not remedied as

Barlovento required). ECFs 93-12 at 1; 93-14 at 2; Subcontract ¶ 8.1.2


2
  See also ECFs 93-13 at 1 (AUI responding to the Letter of Cure, stating it “accepted responsibility and made
corrections for the issues for which [AUI] [was] responsible during [concrete test strip] placement”); 93-15 at 1-2

                                                        2
       Case 1:18-cv-01112-GJF-JHR Document 220 Filed 11/13/20 Page 3 of 11




         It appears that AUI, at a minimum through a November 9, 2017 letter, made Western Surety

aware of this increase in concrete thickness (or at least of the “Mod 2” that was to include this

change)—and AUI’s belief that its scope of work “had completely changed” due to the two

contract modifications.3 The record before the Court does not show that Western Surety ever

objected to any of these actual or forthcoming modifications, particularly the increase in concrete

thickness. See, e.g., ECF 85s at 1-7; 98-11 at 2-4. On December 5, 2017, upon being informed of

AUI’s impending termination for failing to “provide an[] acceptable base mix design,” Western

Surety offered, albeit unsuccessfully, to “tender a completion contractor to [Barlovento]” once

Barlovento “obtain[ed] a few competitive bids for completion of AUI’s contract.” ECF 85-22.

Western Surety later claimed that its Performance Bond obligations were discharged because this

four-inch increase in concrete thickness “materially” changed the Subcontract without Western

Surety’s “knowledge or consent.” ECF 85 at 2, 7-11 (citing Nat’l Sur. Corp. v. United States, 118

F.3d 1542, 1546 (Fed. Cir. 1997)).

II. PARTIES’ PRIMARY ARGUMENTS

         Barlovento contends that Western Surety’s Performance Bond obligations were not

discharged because, inter alia, Western Surety consented to (i.e., waived) any such change. See



(AUI subsequently memorializing the parties’ agreement that they would cooperate to obtain “a central [concrete] mix
batch plant on site” and that AUI could use a fixed form concrete placement method).
3
  See ECF 85-18 at 2 (AUI informing Western Surety that “[t]wo contract modifications have been issued that have
completely changed the scope from the original” and that “the latest [modification] was received on October 19th”);
see also ECF 167 (parties’ stipulated exhibit list; the physical copies of these listed exhibits were mailed to the Court)
at Ex. No. 92 (AUI’s enclosures to this letter, one of which was AUI’s October 23, 2017 letter to Barlovento, which
similarly stated “on October 19, 2017, AUI received contract Modification No. 2 (Mod 2)” and that “the original
contract scope compared to the new scope incorporating Mod 1 and Mod 2 has completely changed”); ECF 88-36 at
1-4 (excerpt from the Air Force’s October 19, 2017 “Request for Proposal” for “Mod 2,” seeking proposals to address
the work identified in a draft “Revised Statement of Work,” which in turn states, inter alia, “[a]s a result of [the request
for information,] [t]he concrete pavement for the Taxiway and the turnaround is to be 16 inches” and “[c]onstruct an
additional 4 inches of concrete pavement”); ECF 167 at Ex. No. 354 (Air Force stating in its Request for Proposal
Memorandum that, although “[t]his modification has been certified as a valid requirement,” “[t]he Government
reserves the right to cancel this modification”).

                                                             3
     Case 1:18-cv-01112-GJF-JHR Document 220 Filed 11/13/20 Page 4 of 11




ECFs 98 at 16-18, 20; 137 at 10; 207 at 1-4. Consequently, Barlovento asserts, “any alleged

contractual obligations or duties … that stem from [Federal Acquisition Regulation (“FAR”)

28.106-5 – Consent of Surety] [are] irrelevant”—and thus cannot impose upon Barlovento a duty

to obtain consent from, or even provide notice to, Western Surety for material changes to the

Subcontract. ECF 137 at 1-11 (emphasis added); see FAR 28.106-5 (establishing the conditions

for when a government contracting officer must obtain a surety’s consent). Barlovento therefore

seeks to exclude “evidence, testimony, and argument relating to alleged contractual obligations

and duties arising under [FAR] 28.106-5.” ECFs 137 at 10; 207 at 1-2, 5-6.

       Defendants, on the other hand, have affirmed that “[t]he FAR is not something that will be

included in [their] evidence, testimony or argument”—but argue that this FAR provision is

“appropriate as part of a jury instruction.” ECF 154 at 3-6.

III. LAW

       A. Applicable Contract Law

       “In cases arising under diversity jurisdiction, the federal court’s task is . . . simply to

‘ascertain and apply the state law.’” Wade v. EMCASCO Ins. Co., 483 F.3d 657, 665 (10th Cir.

2007) (quoting Wankier v. Crown Equip. Corp., 353 F.3d 862, 866 (10th Cir. 2003)) (citing Erie

R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938)). Specifically, the federal court must “apply the

substantive laws of the forum state,” New York Life Ins. Co. v. K N Energy, Inc., 80 F.3d 405, 409

(10th Cir. 1996), by “follow[ing] the most recent decisions of the state’s highest court.” Wade,

483 F.3d at 665-66 (citing Wankier, 353 F.3d at 866). And “[w]here no controlling state decision

exists, the federal court must attempt to predict what the state’s highest court would do.” Id. at

666 (quoting Wankier, 353 F.3d at 866).




                                                4
      Case 1:18-cv-01112-GJF-JHR Document 220 Filed 11/13/20 Page 5 of 11




        The New Mexico Supreme Court requires courts to “interpret the meaning [of a contract]

as a matter of law when the evidence presented is so plain that it is only reasonably open to one

interpretation.” ConocoPhillips Co. v. Lyons, 299 P.3d 844, 849 (N.M. 2012) (internal quotations

omitted).4 In addition, under New Mexico Law, a surety is “entitled to a strict construction of his

agreement, and ‘his liability is not to be extended by implication beyond the express limits or terms

of the instrument, or its plain intent.’” Levenson v. Haynes, 934 P.2d 300, 306 (N.M. Ct. App.

1997) (quoting Shirley v. Venaglia, 527 P.2d 316, 319 (N.M. 1974)) (citing Federal Deposit Ins.

Corp. v. Moore, 879 P.2d 78, 82 (N.M. 1994)). Lastly, the New Mexico Supreme Court has

emphasized that “New Mexico respects party autonomy” and that “the law to be applied to a

particular dispute may be chosen by the parties through a contractual choice-of-law provision.”

Strausberg v. Laurel Healthcare Providers, LLC, 304 P.3d 409, 416 (N.M. 2013) (quoting Fiser

v. Dell Comput. Corp., 188 P.3d 1215, 1218 (N.M. 2008)).

        The Subcontract in the instant case provides that its “validity, interpretation and

performance . . . shall be governed in accordance with the federal law of government contracts

including, but not limited to, decisions enunciated by federal judicial bodies, boards of contract

appeals and quasi-judicial agencies of the federal government.” ECF 88-3 at 22 (also stating that

“[t]o the extent that the federal law of government contracts is not dispositive, the laws of the State

of New Mexico shall apply”). Under the federal law of government contracts, 5 “[c]ontract



4
  “If, however, a court determines that the contract is reasonably and fairly open to multiple constructions, then an
ambiguity exists … and the jury should resolve all factual issues presented by the ambiguity.” Id. (also noting that
“[w]hether contractual terms are ambiguous is a question of law”); see also Mark V, Inc. v. Mellekas, 845 P.2d 1232,
1236 (N.M. 1993) (observing that “in the event the parties do not offer evidence of the facts and circumstances
surrounding execution of the agreement [that] lead[] to conflicting interpretations as to its meaning, the court may
resolve any ambiguity as a matter of law” (emphasis added)).
5
  See MACTEC, Inc. v. Bechtel Jacobs Co., LLC, 346 F. App’x. 59, 83 (6th Cir. 2009) (unpublished) (citing cases
from the United States Court of Appeals for the Federal Circuit and the United States Court of Federal Claims as
sources for “the federal law of government contracts”); Solitron Devices, Inc. v. Honeywell, Inc., 842 F.2d 274, 277

                                                         5
      Case 1:18-cv-01112-GJF-JHR Document 220 Filed 11/13/20 Page 6 of 11




interpretation begins with the plain language of the written agreement,” and “the plain and

unambiguous meaning of a written agreement controls.” Hercules Inc. v. United States, 292 F.3d

1378, 1380 (Fed. Cir. 2002) (citations and internal quotation marks omitted). In addition, “[t]he

contract must be construed to effectuate its spirit and purpose giving reasonable meaning to all

parts of the contract.” Id. (citation omitted). Finally, “[c]ontract interpretation is a question of

law.” Teg-Paradigm Envtl., Inc. v. United States, 465 F.3d 1329, 1336 (Fed. Cir. 2006).

         B. Discharge of a Surety

         Under the federal law of government contracts,6 “[w]here, without the surety’s consent, the

principal and the [obligee] modify their contract otherwise than by extension of time for payment

. . . . [the] surety is (i) discharged if the modification materially increases his risk, and (ii) not

discharged if the risk is not materially increased, but his obligation is reduced to the extent of loss

due to the modification.” Nat’l Sur. Corp., 118 F.3d at 1544 (quoting Gritz Harvestore, Inc. v.

A.O. Smith Harvestore Prods., Inc., 769 F.2d 1225, 1230 n.7 (7th Cir. 1985)) (citing Restatement

(First) of Security § 128 (1941)). But “[t]he [surety] is not discharged … to the extent that, in the

contract creating the [suretyship], the [surety] consents to acts that would otherwise be the basis

of the discharge, agrees that such discharges are unavailable to the [surety], or waives such

discharges.” Restatement (Third) of Suretyship & Guaranty § 48 (1996) (also observing that

“[s]uch consent, agreement, or waiver, if express, may be effectuated by specific language or by




& n.3 (11th Cir. 1988) (citing to what is now the United States Court of Federal Claims as a source of “the federal law
of government contracts”).
6
  As explained in Section IV below, the Court, in applying applicable New Mexico Supreme Court precedent, holds
that the Performance Bond incorporates the Subcontract. Consequently, the Performance Bond must also be
“governed in accordance with the federal law of government contracts” (and, “[t]o the extent that the federal law of
government contracts is not dispositive, the laws of the State of New Mexico”). Subcontract at ¶ 10.8; see also ECFs
85 at 8-10; 98 at 2, 8, 12-19; 110 at 2, 10-11; 137 at 10; 209 at 2 (parties, in their briefing, generally, though not
exclusively, applying the federal law of government contracts to their interpretations of the Performance Bond).


                                                          6
         Case 1:18-cv-01112-GJF-JHR Document 220 Filed 11/13/20 Page 7 of 11




general language indicating that the [surety] waives defenses based on suretyship”). “Consent

may be express or implied from the circumstances.” Id.; see also Hartford Fire Ins. Co. v. United

States, 254 F. Supp. 3d 1333, 1361-66 (Ct. Intl. Trade 2017) (observing that “the Federal law of

Government contracts dovetails precisely with general principles of contract law” and that consent

may be “implied from the circumstances,” such as when a party “manifests assent to the altered

terms” (brackets omitted) (quoting NRM Corp. v. Hercules, Inc., 758 F.2d 676, 681 (D.C. Cir.

1985); Restatement (Third) of Suretyship & Guaranty § 48; Restatement of Contracts § 287)).

IV. ANALYSIS

           Because the Court concludes that Western Surety waived its right to receive advance notice

of, and provide consent to, the change in concrete thickness, the Court will exclude as irrelevant

any evidence, testimony, or argument related to this FAR provision—including any suggestion

that Barlovento had a legal duty to provide notice to, or obtain consent from, Western Surety for

changes to AUI’s Subcontract obligations. See also ECF 154 at 3 (Defendants affirming that “[t]he

FAR is not something that will be included in [their] evidence, testimony or argument”).7

           A. Western Surety Consented to Subcontract Modifications

           As a preliminary matter, the Court addresses Barlovento’s assertion that, because “Mod 2”

was not implemented until after AUI’s termination, the Subcontract was not modified to require a

changed concrete thickness—thus precluding any discharge of Western Surety based on “[AUI]

and [Barlovento] modify[ing] their contract,” Nat’l Sur. Corp., 118 F.3d at 1544 (emphasis added),

without Western Surety’s consent. ECF 207 at 2-3. The Court nevertheless observes that, although

the prime contract between the Air Force and Barlovento may not yet have been formally modified

through “Mod 2,” the Subcontract between Barlovento and AUI appears to have been modified—


7
    The Court will conform its jury instructions to today’s decision.


                                                             7
       Case 1:18-cv-01112-GJF-JHR Document 220 Filed 11/13/20 Page 8 of 11




at least to the extent that AUI and Barlovento agreed to perform the Subcontract work with a

changed concrete thickness of 16 inches. See ECFs 85-4 at 5-6; 88-6 at 5, 13; 88-39 at 2. For

instance, AUI expressly agreed to be “bound by all Subcontract Documents,” which included

nearly any document that was pertinent to the project—and almost certainly a formal written

response from the Air Force that “[t]he pavement thickness is changed [from 12] to 16 inches.”

ECF 85-2 at 2.8 Furthermore, AUI actually placed three concrete test lanes—all at 16 inches;

Barlovento then threatened to terminate AUI for not successfully placing these test lanes—at 16

inches; and AUI then collaborated with Barlovento to revise AUI’s plan for placing the concrete—

at 16 inches. See ECFs 85 at ¶¶ 4,7; 98 at ¶ 4, 7; 88-37; 88-39; 88-40; 88-41.9

         To the extent that the Subcontract was modified, however, the Court holds that Western

Surety consented to any such modification.10 In reaching this holding, the Court first concludes

that under a “strict construction,” Levenson, 934 P.2d at 306, of the applicable language, the

Performance Bond incorporated the Subcontract, and it did so in toto without objection or

exception. Indeed, the operative language is “so plain that it is only reasonably open to one

interpretation.” ConocoPhillips Co., 299 P.3d at 849. Both parties agreed that—by expressly




8
  See Subcontract ¶ 1.4 (AUI agreeing to be bound by, inter alia, “any and all Project design and construction
submissions documents, the [Air Force’s] project criteria, … special conditions, general conditions, specifications,
drawings, addenda, [and] amendments”).
9
  See also Omni Corp. v. United States, 41 Fed. Cl. 585, 591 (Fed. Cl. 1998) (observing that “[i]t is a familiar principle
of contract law that the parties’ contemporaneous construction of an agreement, before it has become the subject of a
dispute, is entitled to great weight in its interpretation” because “how the parties act under the arrangement, before the
advent of controversy, is often more revealing than the dry language of the written agreement by itself” (citations and
internal quotation marks omitted)).
10
  It is of no import whether, by incorporating into its Performance Bond the entire Subcontract, Western Surety should
be deemed to have either (1) consented to the modification or (2) waived its right to receive advance notice of, and
provide consent to, the modification. The Court views those alternatives as two sides of the same coin. Furthermore,
for the purpose of today’s decision, the Court assumes without deciding that Western Surety’s risk under the
Performance Bond materially increased contemporaneous with AUI beginning to perform the concrete portion of the
Subcontract at the thickness of 16 inches.


                                                            8
      Case 1:18-cv-01112-GJF-JHR Document 220 Filed 11/13/20 Page 9 of 11




making the Subcontract “a part hereof,” ECF 85-1—the Performance Bond incorporated the

Subcontract. ECFs 98 at 8, 16; 110 at 2, 10-11; 137 at 10; 209 at 2.11

        Because the Subcontract incorporated by the Performance Bond expressly provided that

any changes could be made to the Subcontract work without discharging its surety obligations,

Western Surety consented to (i.e., waived its right to receive advance notice of and provide consent

to) any future changes to the Subcontract work. See Subcontract ¶¶ 9.2, 11.4.4 (also establishing

that Barlovento had no duty to even notify Western Surety of any changes). In other words,

Western Surety expressly agreed to incorporate and guarantee the performance of a Subcontract

that—by its own terms—permitted any changes to its own scope of work, all without “releas[ing]

or discharg[ing] to any extent whatsoever [Western Surety].” ¶ 11.4.4 (emphasis added); see also

Subcontract, articles 1, 9; ¶ 11.4.

        The Court cannot hold, despite Western Surety’s urging, that by incorporating and

guaranteeing such express conditions, Western Surety really only consented to non-material

changes. See ECF 110 at 10-11. The law prevents the Court from rewriting the Performance Bond

or the Subcontract in that manner. See Kiewit Infrastructure West Co. v. United States, 972 F.3d

1322, 1330 (Fed. Cir. 2020) (observing that courts “cannot rewrite a contract or insert words to

which a party has never agreed” (quotations omitted)); see also ECF 140 at 220-22 (confirming

Western Surety’s position that the Court should rewrite ¶ 9.2 by inserting into it the following

italicized language: “[Barlovento] may, “without invalidating … any bond given [under the

Subcontract], direct [AUI] by written order and without notice to [Western Surety] to make

nonmaterial, routine, normal, and ordinary changes in the Subcontract Work”); ECF 205 at 105-


11
  The Court further observes that Western Surety has never argued that such language incorporating the Subcontract
(or the Subcontract language in ¶¶ 9.2.2 or 11.4.4) is ambiguous—nor has Western Surety ever submitted extrinsic
evidence suggesting that the Performance Bond or the Subcontract might mean anything other than what their plain
language reflects. See ECFs 84, 110, 140, 205, 209.

                                                        9
      Case 1:18-cv-01112-GJF-JHR Document 220 Filed 11/13/20 Page 10 of 11




08 (similarly confirming Western Surety’s position that the Court should rewrite ¶ 11.4.4 by

inserting into it the following italicized language: “nor shall the Contractor have any duty to notify

subcontractor's surety of any action or inaction unless it is a material change to the surety’s

exposure”).

         In sum, under the “plain language of the written agreement[s],” Hercules Inc., 292 F.3d at

1380, Western Surety was not discharged due to the changed concrete thickness. To the contrary,

Western Surety had already consented to or waived its right to consent to any such changes by

incorporating into its Performance Bond and guaranteeing this freely-changeable Subcontract. See

also Restatement (Third) of Suretyship & Guaranty § 48 (stating that a surety is not discharged

when “in the contract creating the [suretyship], the [surety] consents to acts that would otherwise

be the basis of the discharge … or waives such discharges”).12 Whether in retrospect such a

sweeping and unconditional incorporation was a good idea or whether Western Surety should have

included into its Performance Bond additional language making clear that it was not waiving its

traditional rights to receive advance notice of, and provide consent to, material changes to its

principle’s Subcontract are questions for another day.




12
  Defendants argue that a particular clause in the Performance Bond (i.e., “[Western Surety] hereby waives notice of
any alteration or extension of time made by [Plaintiff]”) implies that it could not have agreed or consented to material
changes to the Subcontract’s scope of work. See ECF 110 at 10-11 (Western Surety’s reply in support of its motion
for summary judgment). But such language—regardless of whether it waived notice of “any alteration” or merely
“any alteration . . . of time”—did not preclude Western Surety from agreeing to additional terms, particularly by
guaranteeing and incorporating into its Performance Bond a Subcontract that freely permitted changes without
Western Surety’s consent. In support of their argument, Defendants also cite to Equitable Sur. Co. v. McMillan, 234
U.S. 448, 457-58 (1914), a case in which, pursuant to the surety’s “bond given under a statute [entitled] the act of
February 28, 1899 [c. 218, 30 Stat. 906],” a surety’s liability to materialmen for a minor change (“to which the …
materialmen were not parties”) was not discharged—but presumably might have been “[i]f the change were so great
as to amount to an abandonment of the contract and the substitution of a substantially different one.” ECF 110 at 11.
But such a case—where “the contract … in question contained no clause permitting changes”—is inapplicable to the
instant case where the surety expressly consented via contract to changes. Equitable Sur. Co., 234 U.S. at 457-58
(emphasis added) (also observing that “the surety becomes bound … in accordance with the stipulations of the
contract” (emphasis added)).


                                                          10
    Case 1:18-cv-01112-GJF-JHR Document 220 Filed 11/13/20 Page 11 of 11




       B. Conclusion

       The Court recognizes that its construction of the Performance Bond and Subcontract

effectively deprives Western Surety of one of its defenses to Barlovento’s claim against it. The

Court notes, however, that Western Surety’s defenses still include that (1) Barlovento failed to

“faithfully perform [the Subcontract],” ECF 85-1 at 1; and/or (2) Western Surety’s obligations

were discharged because Barlovento refused to permit it to locate a substitute Subcontractor to

complete the project, thereby “preclud[ing] Western Surety from performing its bond obligations.”

ECF 85 at 2, 6-7, 11-13. Nevertheless, because Western Surety consented in advance to the change

in concrete thickness, the Court will exclude evidence or argument related to FAR 28.106-5—

including any suggestion that Barlovento had a legal duty to provide notice to, or obtain consent

from, Western Surety for changes to AUI’s Subcontract obligations, material or otherwise.

       IT IS THEREFORE ORDERED that Barlovento’s Motion is GRANTED.

       SO ORDERED.



                                            ________________________________________
                                            THE HONORABLE GREGORY J. FOURATT
                                            UNITED STATES MAGISTRATE JUDGE
                                            Presiding by Consent




                                               11
